Per Curiam.
1. The charter of the City of Thomson provides (section 2) for the election of a mayor and council in January, 1929, and biennially thereafter, “to serve two years and until their successors are elected and qualified.” Ga. L. 1927, p. 1633. Section 19 provides: “At the first regular meeting after their qualification the mayor and council shall elect a city attorney, *517whose term of office shall be three years.” These provisions of the charter .are not wholly irreconcilable; and under a proper construction. the special provision as to the term of the city attorney must be given effect, and such term is three years from the date of his election. Under such construction, it appeared from the petition .and the undisputed evidence that the relator in the quo warranto proceeding was the lawful city attorney, unless he had been lawfully removed by the mayor and council under a provision of section 39 of the charter quoted in the next paragraph.
3. Section 39 provides as follows: “That the mayor and council of said city shall have the right at any time, without trial, to suspend or remove any of said officers elected by mayor and council, for breach of duty or for failure to do his duty, insubordination, incapability, or for conduct unbecoming an officer or gentleman, or for other good and sufficient causes or reasons, to be judged by the mayor and council.” It appeared without dispute that the mayor and council passed an order purporting to “dismiss” the relator as city attorney without a trial, but that the order was not based upon any cause or reason within the purview of this section. The order of dismissal without a trial was not in conformity to the statute, there being nothing in the record to show that it was based upon cause, in accordance with the requirements of the •statute.
3. Under the foregoing rulings and the undisputed evidence, the relator was entitled to the office of city attorney, and the judge erred in rendering judgment against him, and in favor of the respondent, on quo warranto.

Judgment reversed.

All the Justices concur, except Beck, P. J., and Hutcheson, J., who dissent.